ANDERSON, J. (On Rehearing.)
— Our attention has been called to the revenue law of 1903 (Acts 1903, p. 195), which provides that the auditor may fix a “reasonable time” in which the land may be redeemed, and counsel insist that 60 days’ notice was not required under said statute. Conceding that 60 days’ notice was not required, and that a shorter time might be reasonable, it can be of no benefit to^ the appellant, Crebs, in the case at bar. The last act authorized a sale only in case “such lands are not redeemed within the time so fixed.” The notice of the auditor' was dated January 11, 1904, and. informed the owner that she would have “sixty days from writing this notice” in which to redeem the land. It must, therefore, be observed that the auditor fixed 60 days, which he doubtless deemed a “reasonable time,” as provided by the act of 1903, notwithstanding less time might be reasonable, and had no right under the law to convey the land until the expiration of 60 days, being the time fixed by him as reasonable in this particular instance. The deed was executed by the auditor February 12, 1904, nearly 30 days before the expiration of the period fixed by him for the redemption of the land. The sale was prematurely made, "whether attempted under *370the Code or the acts, and did not make Crebs a.n assignee of the state’s lien under the terms of section 4102 of the Code1 of 1896.